Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme *1199Court, Cayuga County [Thomas G. Leone, A.J.], entered September 11, 2012) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present — Scudder, EJ., Centra, Lindley, Sconiers and Martoche, JJ.